Order entered July 16, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01753-CV

                                 TODD PRUETT, Appellant

                                              V.

                               LISA CLAYTON, M.D., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-14518

                                          ORDER
       The Court has reviewed the clerk’s record in this case. The clerk’s record does not

include the September 4, 2013 motion to dismiss filed by Lisa Clayton, M.D. Accordingly, the

Court ORDERS the district clerk to file on or before July 21, 2014 a supplemental clerk’s record

including the September 4, 2013 motion to dismiss filed by Lisa Clayton, M.D. The Court

DIRECTS the Clerk to send a copy of this order by electronic transmission to Gary

Fitzsimmons, District Clerk.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE